Citation Nr: 1003296	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 80 percent 
for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Cleveland, Ohio.  Jurisdiction of this matter, however, is 
retained by the RO in 
Montgomery, Alabama.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

This case has a long procedural history.  To summarize the 
pertinent information, the Veteran was initially awarded 
service connection for narcolepsy in a March 1971 rating 
decision.  A noncompensable (0 percent) rating was assigned 
effective October 15, 1958, and a 10 percent rating was 
assigned effective January 1, 1960.  The Veteran did not 
appeal this decision, and it became final.  

Then, in June 1979, the Veteran filed a claim for an 
increased rating and requested that his service-connected 
narcolepsy be reevaluated.  In September 1979, the RO denied 
his claim and determined that he was not entitled to a rating 
in excess of 10 percent.  Subsequently, the Veteran filed a 
timely notice of disagreement in October 1979, succinctly 
stating that "this decision is very incorrect."  

After a hearing was held on his appealed claim, the RO then 
issued a second rating decision, dated November 1979, which 
assigned an 80 percent rating for narcolepsy effective June 
6, 1979, the date his claim for an increased rating was 
received.  It is important to note, however, that no further 
action was taken on the matter until the Veteran filed his 
current claim alleging that VA had committed a clear and 
unmistakable error (CUE) in the November 1979 rating 
decision.  

Based on the facts set forth above, the Board notes that, 
even though the issue on appeal was developed as a claim for 
CUE, the issue is completely rendered moot because his June 
1979 claim for an increased rating was never fully 
adjudicated and the November 1979 rating decision never 
became final.  Specifically, the 80 percent increase did not 
constitute a full grant of benefits as provided by law.  In 
this regard, the Board notes that the Schedule of Ratings for 
Neurological Conditions and Compulsive Disorders, under 38 
C.F.R. § 4.124a (including the 1964 version and all 
subsequent amendments), provides for a rating of 100 percent 
for narcolepsy if certain criteria are met.  Accordingly, 
because there was not a full grant of benefits for the 
Veteran's June 1979 increased rating claim, it remains on 
appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

To date, however, no Statement of the Case has been provided 
regarding this issue.  The United States Court of Appeals of 
Veterans Claims (Court) has directed that where a Veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued a Statement of the 
Case addressing the issue, the Board must remand the issue to 
the RO for issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  It is important 
to note that, although the November 1979 rating decision did 
constitute a subsequent readjudication of the issue, the 
Statement of the Case serves a different purpose than a 
rating decision and must provide the Veteran with a summary 
of the relevant laws and regulations.  See 38 U.S.C.A. 
§ 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2009).  
Accordingly, in order to put this appeal in the correct 
procedural posture, the Board finds that a Statement of the 
Case should be provided on the issue of whether the Veteran 
is entitled to a rating in excess of 80 percent for 
narcolepsy.  Id.  

In addition, the Board acknowledges that in his June 1979 
statement, the Veteran indicated that "[b]ecause of this 
ailment, [he] had to give up [his] last job in 1969."  He 
also described the problems he had finding and maintaining 
employment in his November 1979 hearing testimony.  He also 
submitted various statements from friends and previous 
employers, including one who stated that, due to his 
narcolepsy, it was "impossible to continue the use of [the 
Veteran] in [the employer's] work."  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for a total 
rating based on individual unemployability (TDIU) is part of 
a claim for a higher rating when such claim is raised by the 
record or asserted by a veteran.   In this case, the Veteran 
was not yet in receipt of TDIU benefits at the time of his 
June 1979 increased rating claim (he was granted TDIU in an 
August 1980 rating decision, effective January 16, 1980), but 
the evidence listed above clearly raises the issue.  
Therefore, on remand, the RO should also consider whether he 
may be entitled to TDIU in connection with his increased 
rating claim pursuant to Rice.

Moreover, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), the Veteran should be provided with adequate 
notice which addresses the requirements for establishing his 
claim for an increased rating.  See generally Kent v. 
Nicholson, 20 Vet. App. 1, 12 (2006) (observing that 
incomplete information can render a VCAA notice letter 
inadequate).

Finally, in correspondence received January 1974, the Veteran 
reported that he was in receipt of Social Security 
Administration (SSA) benefits since February 1973.   As VA's 
duty to assist includes the responsibility to obtain any 
relevant records from SSA, attempts should be made to obtain 
these records on remand.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (holding that VA's duty to assist includes 
obtaining records from SSA and giving them appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must provide the Veteran with a 
notice letter regarding his increased 
rating claim that complies with the 
notification requirements of the VCAA.  

2.  With any needed assistance from the 
Veteran, the RO must obtain from SSA 
records pertinent to any claim made by the 
Veteran for disability benefits, including 
the medical records relied upon concerning 
that claim.  If any requested records are 
not available, or if the search for such 
records yields negative results, that fact 
should be clearly documented in the claims 
file.

3.  The RO must issue the Veteran and his 
representative a Statement of the Case with 
respect to his claim seeking entitlement to 
a rating in excess of 80 percent for 
narcolepsy.  In doing so, the RO must 
address the TDIU aspect of the Veteran's 
claim pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009), thereby deciding whether 
he may have been entitled to TDIU benefits 
prior to January 1, 1980 (the current 
effective date assigned to his award of 
TDIU benefits pursuant to an August 1980 
rating decision).  The RO must also notify 
the Veteran of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


